DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-01-00234-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TOMMY ANDERSON,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
 Appellant has filed a motion to withdraw notice of appeal.  The motion is signed by
Appellant and his counsel.  No decision having been delivered by this Court, the motion is granted,
and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered October 3, 2001.
Panel consisted of Davis,C.J., Worthen, J., and Griffith, J.





DO NOT PUBLISH